Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to provisional application 62/105,089 filed on January 19, 2015; however, the provisional application does not provide support for a plurality of magnetic plates attached at discrete locations or a magnetic plate attached to the substrate strip at a location as required by the independent claims. The provisional application provides support for an embodiment where magnetic and/or metallic particles are embedded within the substrate (Refer to paragraph [031] and Figures 4 and 5). The only mention of alternative options is in paragraph 034 which simply states “other types of elements, also creating an attractive force may be used without departing from the spirit of the present invention. Non-limiting examples of such elements include: (a) hook and loop material…(b) static-cling plastics; (c) micro suction cups and similar micro-suction technology; or any number of other non-adhesive materials”. Thus, the instant application has the priority date of parent application 14801198, which is July 16, 2015. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25-32, 35 and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 21, 25, 31 and 32 it is unclear if “the magnetic plate” refers to “the at least one magnetic plate” recited in claim 20 or a different magnetic plate. It is believed it is Applicant’s intention to refer to the same magnetic plate and as a result, the claim should be amended to recite “the at least one magnetic plate of the upper eyelash assembly is attached….” or “the at least one magnetic plate of the upper eyelash assembly includes a first magnetic plate attached…”.
In claim 23 and 28 it is unclear if “the magnetic plate” refers to “the at least one magnetic plate” recited in claim 20 or a different magnetic plate. It is believed it is Applicant’s intention to refer to the same magnetic plate and as a result, the claim should be amended to recite “the at least one magnetic plate of the lower eyelash assembly is attached…” or “the at least one magnetic plate of the lower eyelash assembly includes a first magnetic plate attached…”.
In claims 26 and 27, it is unclear if “a first magnetic plate” and “a second magnetic plate” are the same as or included in the “the at least one magnetic plate” recited in claim 20 or if they are different magnetic plates not included or forming part of the at least one magnetic plate. It is believed it is Applicant’s intention to require the at least one magnetic plate as recited in claim 20 include first and second magnetic plates and as a result, the claim should be amended to recite “the at least one magnetic plate of the upper eyelash assembly includes: a first magnetic plate attached at the first distal end of the substrate strip of the upper eyelash assembly and a second magnetic plate attached at the second distal end of the substrate strip of the upper eyelash assembly”.
In claims 29 and 30, it is unclear if “a first magnetic plate” and “a second magnetic plate” are the same as or included in the “the at least one magnetic plate” recited in claim 20 or if they are different magnetic plates not included or forming part of the at least one magnetic plate. It is believed it is Applicant’s intention to require the at least one magnetic plate as recited in claim 20 include first and second magnetic plates and as a result, the claim should be amended to recite “the at least one magnetic plate of the lower eyelash assembly includes: a first magnetic plate attached at the first distal end of the substrate strip of the lower eyelash assembly and a second magnetic plate attached at the second distal end of the substrate strip of the lower eyelash assembly”.
Claims 35 and 36 recite “the magnetic plate” where it is unclear if the magnetic plate refers to “at least one magnetic plate” of the upper eyelash assembly, “at least one magnetic plate” of the lower eyelash assembly, both or neither (i.e. another magnetic plate which has not been previously recited). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Merszei (US 20070227550) and Rabe et al. (US 2009/0217938), or alternatively over Merszei (US 20070227550), Rabe et al. (US 2009/0217938) and Fraser (US 5741336).
Regarding claim 17, Merszei discloses a false eyelash system (Refer to Figures 1-4) comprising: an upper eyelash assembly (14a) configured to be positioned on top of a wearer's upper eyelash; a lower eyelash assembly (14b) configured to be positioned under a wearer’s upper eyelash; the upper eyelash assembly including a substrate strip (26a,26) long enough to substantially cover at least a portion of the wearer's eyelid edge, the substrate strip including a first surface (lower surface of 26a which contacts the user’s natural eyelashes and a lower eyelash assembly 14b), a second surface (upper surface of 26a, opposite lower surface) and opposing distal ends (right and left ends of 26a,26); the lower eyelash assembly including a substrate strip (26b,26) long enough to substantially cover at least a portion of the wearer’s eyelid edge, the substrate strip including a surface and opposing distal ends; hairs (20) attached to the upper eyelash assembly substrate strip; and, a plurality of coupling elements (discrete portions/sections 42 spaced apart from one another, Refer to paragraph 0017 indicating the coupling elements are on both the upper and lower eyelash assemblies), attached at discrete locations along the first surface of the upper eyelash assembly substrate strip, at least one coupling element attached to the surface of the substrate strip of the lower eyelash assembly (Refer to Figure 1 and 4); however, Merszei does not disclose the plurality of coupling elements being magnetic plates, the at least one coupling element being at least one magnetic plate whereby placement of the upper eyelash assembly above the wearer’s upper eyelash and placement of the lower assembly below the wearer’s upper eyelash allows engagement of at least one of the plurality of magnetic plates and the at least one magnetic plate to that the upper and lower eyelash assemblies are magnetically secured to the wearer’s natural upper eyelashes.
Merszei teaches an eyelash system having upper and lower substrates with hairs attached thereto, the upper and lower substrates each having a plurality of coupling elements arranged thereon such that the substrates couple to one another with the user’s natural eyelashes disposed therebetween. Merszei explains that the attachment mechanism between the substrates may be a film/layer of adhesive along the entire surface (Refer to paragraph 0012 and Figure 1), discrete spaced apart adhesive sections on one or both of the substrates (Refer to paragraph 0018 and Figure 4) or hook and loop fasteners (Refer to paragraph 0021). Rabe et al. disclose a similar eyelash extension system having upper and lower substrates coupled to one another with the user’s natural eyelashes disposed therebetween (Refer to Figures 1-4). Rabe et al. teach the substrates may be provided with adhesive or hook and loop fasteners on both corresponding surfaces (Refer to paragraphs 0049-0050) or, alternatively, with magnets on both corresponding surfaces (Refer to paragraph 0051), where magnets are known in the art to be magnetic plates; thus, Rabe et al. demonstrate adhesive and magnetic coupling means are art-recognized functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the false eyelash system disclosed by Merszei such that the adhesive of the discrete spaced apart sections (embodiment of Figure 4 of Merszei) be substituted with magnets (i.e. magnetic plates) as Rabe et al. demonstrates these two coupling mechanisms are recognized functional equivalents. Thus, the device of the combination of Merszei and Rabe et al. provide a plurality of magnets (magnetic plates) attached at discrete locations along the length of each substrate strip such that the magnets engage to secure the upper and lower strips to the user’s natural eyelashes.
Alternatively, it is well known and understood in the art that magnets are magnetic plates as evidenced by Fraser (Refer to Figures 1-4). Fraser discloses a hair extension having a plurality of “magnets” (3) thereon, where the magnets of the hair extension are aligned with surgically implanted magnets (1) to couple the hair extension to the user. Fraser uses the term “magnets” to convey that these elements are thin, flat plates as best shown in Figures 1 and 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the false eyelash system of the combination of Merszei and Rabe et al. such that the magnets be magnetic plates of appropriate polarity provided at discrete locations on each substrate, as Fraser demonstrates it is the norm or convention for magnets to be magnetic plates and for the magnets to be arranged at discrete locations to permit corresponding engagement thereof. 
Regarding claim 18, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 17, wherein the plurality of magnetic plates attached at discrete locations along the first surface of the substrate strip of the upper eyelash assembly include a magnetic plate attached at each upper eyelash assembly substrate distal end. As explained above, the magnetic plates are arranged along the entire length, including the distal ends. 
Regarding claim 19, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 17, wherein the plurality of magnetic plates attached at discrete locations along the first surface of the substrate strip of the upper eyelash assembly include at least one magnetic plate attached at a location between the upper eyelash assembly substrate distal ends. As explained above, the magnets are arranged at discrete locations along the entire length, including a portion between the distal ends. 
Regarding claim 20,  Merszei discloses a false eyelash system (Refer to Figures 1-4) comprising: an upper eyelash assembly (14a) configured to be positioned on top of a wearer's upper eyelash; the upper eyelash assembly including a substrate strip (26a) long enough to substantially cover at least a portion of the wearer's eyelid edge, the substrate strip including a first surface (lower surface of 26a,26 which contacts the user’s natural eyelashes and a lower eyelash assembly 14b), a second surface (upper surface of 26a,26 opposite lower surface) and opposing distal ends (right and left ends of 26a,26); hairs (20) attached to the upper eyelash assembly substrate strip; and at least one coupling element (discrete portions/sections 42 spaced apart from one another, Refer to paragraph 0017 indicating the coupling elements are on both the upper and lower eyelash assemblies), attached to the upper eyelash assembly substrate strip at a location between the first distal end and the second distal end of the substrate strip of the upper eyelash assembly (Refer to Figure 1 and 4); a lower eyelash assembly (14b) configured to be positioned under the wearer’s upper eyelash, the lower eyelash assembly including a lower substrate strip (26b,26) including a first distal end and a second distal end; hairs (20) attached to the lower eyelash assembly substrate strip; at least one coupling element (discrete portions/sections 42 spaced apart from one another, Refer to paragraph 0017 indicating the coupling elements are on both the upper and lower eyelash assemblies) attached to the lower eyelash assembly substrate strip at a location between the first distal end and the second distal end thereof; and, whereby placement of the upper eyelash assembly on top of the wearer’s upper eyelash, adjacent the wearer's upper eyelid edge, and placement of the lower eyelash assembly under the wearer's upper eyelash, adjacent the wearer's eyelid edge, allows engagement of the lower eyelash assembly to the upper eyelash assembly; however, Merszei does not disclose the at least one coupling element of the upper and lower eyelash assemblies being at least one magnetic plate. 
Merszei teaches an eyelash system having upper and lower substrates with hairs attached thereto, the upper and lower substrates each having coupling elements arranged thereon such that the substrates couple to one another with the user’s natural eyelashes disposed therebetween. Merszei explains that the attachment mechanism between the substrates may be a film/layer of adhesive along the entire surface (Refer to paragraph 0012 and Figure 1), discrete spaced apart adhesive sections on one or both of the substrates (Refer to paragraph 0018 and Figure 4) or hook and loop fasteners (Refer to paragraph 0021). Rabe et al. disclose a similar eyelash extension system having upper and lower substrates coupled to one another with the user’s natural eyelashes disposed therebetween (Refer to Figures 1-4). Rabe et al. teach the substrates may be provided with adhesive or hook and loop fasteners on both corresponding surfaces (Refer to paragraphs 0049-0050) or, alternatively, with magnets on both corresponding surfaces (Refer to paragraph 0051), where magnets are magnetic plates; thus, Rabe et al. demonstrate adhesive and magnetic coupling means are art-recognized functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the false eyelash system disclosed by Merszei such that the adhesive of the discrete spaced apart sections (embodiment of Figure 4 of Merszei) be substituted with magnets (i.e. magnetic plates) as Rabe et al. demonstrates these two coupling mechanisms are recognized functional equivalents. Thus, the device of the combination of Merszei and Rabe et al. provide a plurality of magnets (magnetic plates) attached at discrete locations along the length of each substrate strip such that the magnets engage to secure the upper and lower strips to the user’s natural eyelashes.
Alternatively, it is well known and understood in the art that magnets are magnetic plates as evidenced by Fraser (Refer to Figures 1-4). Fraser discloses a hair extension having a plurality of “magnets” (3) thereon, where the magnets of the hair extension are aligned with surgically implanted magnets (1) to couple the hair extension to the user. Fraser uses the term “magnets” to convey that these elements are thin, flat plates as best shown in Figures 1 and 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the false eyelash system of the combination of Merszei and Rabe et al. such that the magnets be magnetic plates of appropriate polarity provided at discrete locations on each substrate, as Fraser demonstrates it is the norm or convention for magnets to be magnetic plates and for the magnets to be arranged at discrete locations to permit corresponding engagement thereof. 
Regarding claim 21, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate is attached at the first distal end of the substrate strip of the upper eyelash assembly. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends. 
Regarding claim 22, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, Merszei further discloses the substrate strips of the upper and lower eyelash assemblies have the same length (Refer to Figure 3 which depicts the substrate strips being of the same length). Alternatively, Merszei teaches the substrate strips (26) can be provided in different sizes (e.g. span across the entire length of the eyelid or only along a portion thereof) according to the desire of the wearer (Refer to paragraph 0020); thus, demonstrating the size can be selected as a matter of design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate strips of the upper and lower eyelash assemblies of the combination of Mersei and Rabe et al. to be of the same size, since such a modification would have involved a mere change in the size of a component(s). A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 23, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser of claim 20, wherein the magnetic plate is attached at the first distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnetic plates are arranged spaced apart along the entire length, including the distal ends. 
Regarding claim 24, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 17, wherein the plurality of magnetic plates attached at discrete locations along the first surface of the substrate strip of the upper eyelash assembly include at a magnetic plate attached near each of the opposing distal ends of the substrate strip of the upper eyelash assembly. As explained above, the magnetic plates are arranged along the entire length, including near the distal ends. 
Regarding claim 25, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate attached to the substrate strip of the upper eyelash assembly is attached near the first distal end of the substrate strip of the upper eyelash assembly. As explained above, the  magnetic plates are arranged spaced apart along the entire length, including the distal ends
Regarding claim 26, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein a first magnetic plate is attached at the first distal end of the upper substrate strip and a second magnetic plate is attached at the second distal end of the upper substrate strip. As explained above, the magnetic plates are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 27, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein a first magnetic element is attached near the first distal end of the substrate strip of the upper eyelash assembly and a second magnetic plate is attached near the second distal end of the substrate strip of the upper eyelash assembly. As explained above, the magnetic plates are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 28, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate attached to the substrate strip of the lower eyelash assembly is attached near the first distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnetic plates are arranged spaced apart along the entire length, including near the distal ends.
Regarding claim 29, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein a first magnetic plate is attached at the first distal end of the substrate strip of the lower eyelash assembly and a second magnetic plate is attached at the second distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnetic plates are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 30, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein a first magnetic plate is attached near the first distal end of the substrate strip of the lower eyelash assembly and a second magnetic element is attached near the second distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnetic plates are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 31, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate attached to the substrate strip of the upper eyelash assembly is attached at a location between the first and second distal ends of the upper eyelash assembly substrate. As explained above, the magnetic plates are arranged along the entire length, including a portion between the distal ends. 
Regarding claim 32, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate attached to the substrate strip of the upper eyelash assembly is attached at a location between the first and second distal ends of the lower eyelash assembly substrate. As explained above, the magnetic plates are arranged along the entire length, including a portion between the distal ends. 
Regarding claims 34 and 36, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claims 17 and 20 above; however, the combinations are silent regarding the plurality of magnetic plates and the magnetic plate being circular in shape. Fraser demonstrates it is well-known for such magnetic plates to be provided in a variety of shapes, including circular shapes (Refer to Figures 1-2b and col. 2 lines 46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash assembly of the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser such that the magnetic plate be circular as Fraser demonstrates it is well-known and conventional for magnetic plates to be provided in circular form.
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser as applied to claims 17 and 20 above, and further in view of Tracey (US 20160186924).
Regarding claims 33 and 35, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the eyelash system of claims 17 and 20 above; however, the combinations do not explicitly state the magnetic plate/plates being rectangular in shape. As explained above, Rabe et al. teaches using magnets as the coupling mechanism, where in the art, magnets are magnetic plates and in the alternative ground of rejection, Fraser is relied upon to demonstrate the term magnet, in the art, does refer to a magnetic plate. Tracey discloses a clamping device for a hair extension having upper and lower assemblies which clamp hair therebetween (Refer to Abstract and Figures 6-7). The upper and lower assemblies have rectangular magnetic plates (140) disposed on cooperating surfaces thereof such that the magnetic plates engage, similar to the arrangement provided by the combinations above, except Tracey explicitly discloses the magnetic plates are rectangular (Refer to Figures 6 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash system of the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser such that the magnetic plates/plate be rectangular in shape as Tracey demonstrates it is well known and conventional for such magnetic plates to be rectangular, and such a modification would have involved a mere change in the shape of a component where a change in shape is generally recognized as being within the level of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19, 20, 22, 24, 25, 27, 28, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 or 5 of U.S. Patent No. 10149506. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same features (two eyelash assemblies each having a substrate strip, hairs and magnetic plates attached thereto, etc.). The claims requiring a magnetic plate be near a distal end is anticipated by the issued claims as the magnetic plate(s) disposed closest to the distal end would be near the distal end. 
Claims 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10149506.
Claims 18, 21, 23, 26, 29, 31, 32, 34 and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10149506.
Regarding claims 18, 21, 23, 26, 29, 31 and 32, claim 3 of US 10149506 provides all of the claimed limitations except the upper and lower eyelash assemblies each having a magnetic plate at each distal end thereof. Claim 3 provides a plurality of spaced apart magnetic plates along a central portion which is defined as being disposed between the two distal ends. The claim does not explicitly require one magnetic plate be disposed in each portion of the central portion corresponding to the opposing distal ends; however, it is well known and obvious to one of ordinary skill in the art to rearrange parts of an invention and/or to duplicate the essential working parts of an invention. 
Regarding claims 34 and 36, claim 3 of US 10149506 provides all of the claimed limitations; however, claim 3 is silent regarding the shape of the plates. It would have been an obvious matter of design choice to modify the magnetic plates of claim 3 of US 10149506 to be circular in shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant did not provide arguments in the response filed 8/23/2022; instead, the Conclusion section on page 2 simply states the claims as amended “are believed to be in condition for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799